NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 17-2808
                                      _____________

                                 CHRISTOPHER QUICK;
                                   LORETTA QUICK,
                                            Appellant

                                              v.

                           TOWNSHIP OF BERNARDS;
                       BERNARDS TOWNSHIP COMMITTEE;
                     BERNARDS TOWNSHIP PLANNING BOARD
                                _____________

                  On Appeal from the United States District Court for the
                                 District of New Jersey
                            (Civ. Action No. 3-17-cv-05595)
                      District Judge: Honorable Michael A. Shipp
                                    _____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    April 19, 2018

           Before: GREENAWAY, JR., RENDELL, and FUENTES, Circuit Judges

                               (Opinion filed: May 30, 2018)
                                     _____________

                                        OPINION ∗
                                      _____________




       ∗
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does
not constitute binding precedent.
FUENTES, Circuit Judge.

         Christopher and Loretta Quick appeal the denial of their motion to preliminarily

enjoin a public hearing of the Bernards Township Planning Board (the “Board”) that

occurred on August 8, 2017. We will dismiss the appeal as moot.

                                             I.

         Because we write for the parties, we recount only the essential facts. The Quicks

live in Bernards Township, New Jersey. At the August 8 hearing, the Board weighed a

proposal to build a mosque near the Quicks’ home. The rules governing the August 8

hearing, which were outlined in a settlement agreement reached in a related lawsuit,

directed that “[n]o commentary regarding Islam or Muslims [would] be permitted” at the

hearing. 1   The settlement agreement further provided that “[i]n no event shall the

proceedings extend beyond one (1) single . . . hearing.” 2

         The Quicks wanted to address the Board at the August 8 hearing. However, the

Quicks feared “adverse legal consequences” if they violated the above commentary

prohibition. 3 Based on these concerns, the Quicks moved to preliminarily enjoin the

hearing on First and Fourteenth Amendment grounds.

         On August 8, 2017, the District Court held a hearing on the Quicks’ preliminary

injunction motion. At the end of the hearing, the District Court denied preliminary

injunctive relief, reasoning that the Quicks failed to show a likelihood of success on the


1
    JA 57.
2
    JA 55.
3
    JA 31.

                                             2
merits. Later that day, the August 8 hearing went forward and the Board approved

construction of a mosque near the Quicks’ home. This appeal followed.

                                              II.

         The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343. While the

denial of a preliminary injunction is normally appealable under 28 U.S.C. § 1292(a)(1),

“[i]f developments occur” that “prevent a court from being able to grant the requested

relief, the case must be dismissed as moot.” 4 In this regard, it is settled that “when the

event sought to be enjoined in a preliminary injunction has occurred, an appeal from the

order denying the preliminary injunction is moot.” 5 It is undisputed that the August 8

hearing that the Quicks sought to enjoin has already occurred. As such, their appeal is

moot and we lack jurisdiction to consider it. 6

         In response, the Quicks contend that this case satisfies the “capable of repetition,

yet evading review” exception to mootness. This argument fails. That exception applies

only where “there is a reasonable expectation that the same complaining party will be

subject to the same action again.” 7 Here, the Quicks have no expectation—let alone a

reasonable one—that the Board will hold another public hearing because the settlement

agreement expressly provided that there would be only one hearing on the proposed site


4
    Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698–99 (3d Cir. 1996).
5
    Scattergood v. Perelman, 945 F.2d 618, 621 (3d Cir. 1991).
6
  See Clark v. K-Mart Corp., 979 F.2d 965, 967 (3d Cir. 1992) (noting that “mootness is a
jurisdictional issue”).
7
  Kingdomware Techs., Inc. v. United States, 136 S. Ct. 1969, 1976 (2016) (quoting
Spencer v. Kemna, 523 U.S. 1, 17 (1998) (brackets omitted)).

                                              3
plan. Further, even if there is another hearing, it is not clear that the commentary

prohibition in question would apply. 8

                                          III.

       For the foregoing reasons, we dismiss the appeal as moot.




8
  On appeal, the Quicks also ask that the Board’s decision at the August 8 hearing be
vacated. However, because they did not seek such relief from the District Court, that
request is waived. See In re Ins. Brokerage Antitrust Litig., 579 F.3d 241, 261 (3d Cir.
2009) (“Absent exceptional circumstances, this Court will not consider issues raised for
the first time on appeal.” (citation and quotation marks omitted)).

                                           4